DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method in a User Equipment (UE) supporting Hybrid Automatic Repeat request (HARQ), comprising: receiving a first signaling and a first radio signal, the first signaling includes scheduling information of the first radio signal, the scheduling information includes at least one of occupied time-frequency resources, a Modulation and Coding Scheme (MCS), a Redundancy Version (RV), a New Data Indicator (NDI) and a HARQ process number; detecting a low-latency signaling in L1 time intervals respectively; and transmitting first HARQ-ACK information; wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK bit group comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group; the firs: HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK 

In regard amended claim 8, the prior arts of record do not teach or disclose a method in a base station supporting HARQ, comprising: transmitting a first signaling and a first radio signal, the first signaling includes scheduling information of the first radio signal, the scheduling information includes at least one of occupied time-frequency resources, a Modulation and Coding Scheme (MCS), a Redundancy Version (RV), a New Data Indicator (NDI) and a HARQ process number; transmitting a low-latency signaling in L1 time intervals; and receiving first HARQ-ACK information; wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK bit group comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group; the firs: HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; the first HARQ-ACK information and the low-latency HARQ-

In regard amended claim 11, the prior arts of record do not teach or disclose a UE supporting HARQ, comprising: a first receiver, to receive a first signaling and a first radio signal, the first signaling includes scheduling information of the first radio signal, the scheduling information includes at least one of occupied time-frequency resources, a Modulation and Coding Scheme (MCS), a Redundancy Version (RV), a New Data Indicator (NDI) and a HARQ process number; a second receiver, to detect a low-latency signaling in L1 time intervals respectively; and a first transceiver, to transmit first HARQ-ACK information; wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK bit group comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group; the firs: HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; 

	In regard amended claim 18, the prior arts of record do not teach or disclose a base station supporting HARQ, comprising: a first transmitter, to transmit a first signaling and a first radio signal, the first signaling includes scheduling information of the first radio signal, the scheduling information includes at least one of occupied time-frequency resources, a Modulation and Coding Scheme (MCS), a Redundancy Version (RV), a New Data Indicator (NDI) and a HARQ process number; a second transmitter, to transmit a low-latency signaling in L1 time intervals; and a second transceiver, to receive first HARQ-ACK information; wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a firsts HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK bit group comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Date: 12/04/2021




/PHIRIN SAM/Primary Examiner, Art Unit 2476